,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 8/12/2021.
Claims 1-3, 6, 7, 12-14, 20, and 23 have been amended.
Claims 24-27 have been added.
Claims 1-27 are currently pending and have been examined.
Claims 1-27 are currently rejected.
This action is made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given to 12/31/2018.
Response to Arguments
Applicant’s arguments filed 8/12/2021 have been fully considered but they are not persuasive.
Regarding the drawing objections, in light of the amendments to the drawings, the objections have been withdrawn.
Regarding the claim objections, in light of the amendments to claims 12-14, the claim objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545).
Regarding claim 1:
Ghasemalizadeh teaches:
A method (Methods and systems for autonomously steering a moving vehicle are disclosed. [abstract]) comprising: 
receiving, using a processing circuit of an autonomous vehicle (AV) (The vehicle control system 348 may receive processed sensor information from the sensor processor 340 and determine to control an aspect of the vehicle 100. [0050]), a steering angle measurement (The steering encoder 334 may measure a steering angle of a steering wheel of the vehicle 100. [0044]);
receiving, using the processing circuit, a yaw rate measurement (A processor of the vehicle control unit may use measurements from the IMU 329 to determine one or more of a longitudinal acceleration, a lateral acceleration, and a yaw rate of the vehicle 100. [0042]);
estimating, using the processing circuit, a steering angle offset (One goal for the system may be to estimate any steering offset [0130]; Aspects of the above method wherein the calculated lateral acceleration bias is used to determine a steering offset. [0162]) based on the steering angle measurement, the yaw rate measurement (fig. 8, method 800; the vehicle control system may determine a steering angle of the steering column of the vehicle. [0136]; Reading measurements from the IMU may allow the vehicle control system to determine the yaw rate [0133]), and a wheelbase of the AV (In step 809, the vehicle control system may also determine the distances between the center of gravity and the front and rear axles of the vehicle. [0134]);
and operating, using a control circuit, the AV based on the estimated yaw rate (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle yaw rate (r) of the vehicle, and steering offset (δ.sub.offset) of the vehicle.  [0115]; examiner notes that yaw rate is part of the updated model as shown above.).
Ghasemalizadeh does not teach, however Hachtel teaches:
determining, using the processing circuit, an estimated yaw rate equal to  
    PNG
    media_image1.png
    35
    139
    media_image1.png
    Greyscale
 where Vx is a forward speed of the AV, L is a wheel base of the AV, deltam is the measured steering angle, and delta0 is the estimated steering angle offset (a model value for a yaw rate is a model value for a yaw rate according to the formula determined, where ψ. .sub.Ack_modifiziert a model value for the yaw rate (G .sub.mod ), v the vehicle .sub.longitudinal speed , l a wheelbase, v .sub.ch a characteristic vehicle .sub.speed , δ the steering angle, and δ .sub.Offset_Filtered an offset value for the steering angle. [Hachtel]; Examiner notes that Hachtel presents their own equation using all the same explicitly recited variables to calculate an estimated yaw rate value which is substituting equivalents known for the same purpose. See MPEP 2144.06(II) “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh to include the teachings as taught by Hachtel “to provide a method for estimating the disturbance force acting on a two-lane motor vehicle which provides more reliable estimates of the disturbing force than known methods [Hachtel, Description]”.
Regarding claim 11:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh further teaches:
estimating a plurality of steering angle offsets over a period of time or a driving distance (One goal for the system may be to estimate any steering offset [0130]; Aspects of the above method wherein the calculated lateral acceleration bias is used to determine a steering offset. [0162]; fig. 8, method 800; the vehicle control system may determine a steering angle of the steering column of the vehicle. [0136]; Reading measurements from ; 
and determining a variable steering angle offset based that is continuously adjusted based on the plurality of steering angle offsets (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; examiner notes that the steering angle offset is part of the updated model as shown above; Any of the steps, functions, and operations discussed herein can be performed continuously and automatically. [0145]).
Regarding claim 17:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh further teaches:
recording supplemental data, wherein the supplemental data comprises weather conditions (weather condition (e.g., outside temperature, pressure, humidity, wind speed and direction, etc.) [0077]), passenger characteristics (User interface sensors may comprise sensors configured to collect data relating to one or more users (e.g., a driver and/or passenger(s)) in a vehicle 100…biometric sensors 317 [0058]), passenger preferences (Information associated with controlling driving operations of the vehicle 100 may be stored in a control data memory 364 storage medium. The control data , load or luggage characteristics (Weight sensors 313 may be employed to collect data relating to objects and/or users in various areas of the vehicle 100. In some cases, the weight sensors 313 may be included in the seats and/or floor of a vehicle 100. [0061]), spatiotemporal location (degree of development of vehicle surroundings (e.g., urban or rural), and the like. [0077]), traffic (The sensed object information refers to sensed information regarding objects external to the vehicle. Examples include animate objects such as animals and attributes thereof (e.g., animal type, current spatial location, current activity, etc.), and pedestrians and attributes thereof (e.g., identity, age, sex, current spatial location, current activity, etc.), and the like and inanimate objects and attributes thereof such as other vehicles (e.g., current vehicle state or activity (parked or in motion or level of automation currently employed), occupant or operator identity, vehicle type (truck, car, etc.), vehicle spatial location, etc.), curbs (topography and spatial location), potholes (size and spatial location), lane division markers (type or color and spatial locations), signage (type or color and spatial locations such as speed limit signs, yield signs, stop signs, and other restrictive or warning signs), traffic signals (e.g., red, yellow, blue, green, etc.), buildings (spatial locations), walls (height and spatial locations), barricades (height and spatial location), and the like. [0074]), time of day (ambient light conditions (e.g., time-of-day) [0077]), and road conditions (road type (pavement, gravel, brick, etc.), road condition (e.g., wet, dry, icy, snowy, etc.) [0077]).
Regarding claim 23:

A non-transitory, computer-readable storage medium having instructions stored thereon (the sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 304. [0049]), that when executed by one or more processors of an autonomous vehicle (AV) (the sensor processor 340 [0049]), cause the one or more processors to perform operations (processing sensor information provided by the sensors and systems 304. [0049]) comprising:
receiving a steering angle measurement (The steering encoder 334 may measure a steering angle of a steering wheel of the vehicle 100. [0044]);
receiving a yaw rate measurement (the IMU 329 to determine one or more of a longitudinal acceleration, a lateral acceleration, and a yaw rate of the vehicle 100. [0042]); 
estimating a steering angle offset based on the steering angle measurement (One goal for the system may be to estimate any steering offset [0130]; Aspects of the above method wherein the calculated lateral acceleration bias is used to determine a steering offset. [0162]), the yaw rate measurement (fig. 8, method 800; the vehicle control system may determine a steering angle of the steering column of the vehicle. [0136]; Reading measurements from the IMU may allow the vehicle control system to determine the yaw rate [0133]), and a wheelbase of the AV (In step 809, the vehicle control system may also determine the distances between the center of gravity and the front and rear axles of the vehicle. [0134]);
and operating the AV based on the estimated yaw rate (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; The above-described vehicle systems may be utilized to generate and implement a nonlinear model of the vehicle with six states. The six states may comprise longitudinal velocity (v.sub.x) of the vehicle, lateral velocity (v.sub.y) of the vehicle, longitudinal acceleration (a.sub.x) of the vehicle, lateral acceleration (a.sub.y) of the vehicle, yaw rate (r) of the vehicle, and steering offset (δ.sub.offset) of the vehicle.  [0115]; examiner notes that yaw rate is part of the updated model as shown above.).
Ghasemalizadeh does not teach, however Hachtel teaches:
determining an estimated yaw rate equal to  
    PNG
    media_image1.png
    35
    139
    media_image1.png
    Greyscale
 where Vx is a forward speed of the AV, L is a wheel base of the AV, deltam is the measured steering angle, and delta0 is the estimated steering angle offset (a model value for a yaw rate is a model value for a yaw rate according to the formula determined, where ψ. .sub.Ack_modifiziert a model value for the yaw rate (G .sub.mod ), v the vehicle .sub.longitudinal speed , l a wheelbase, v .sub.ch a characteristic vehicle .sub.speed , δ the steering angle, and δ .sub.Offset_Filtered an offset value for the steering angle. [Hachtel]; Examiner notes that Hachtel presents their own equation using all the same explicitly recited variables to calculate an estimated yaw rate value which is substituting equivalents known for the same purpose. See MPEP 2144.06(II) “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh to include the teachings as taught by Hachtel “to provide a method for estimating the disturbance force acting on a two-lane motor vehicle which provides more reliable estimates of the disturbing force than known methods [Hachtel, Description]”.
Claims 2-3 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Dix (U.S. Pub No. 2017/0355398).
Regarding claim 2:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.

comparing, using the processing circuit, the yaw rate measurement, and the estimated yaw rate (comparing the estimated curvature, estimated velocity, and estimated yaw rate to the measured yaw rate [claim 4]);
and wherein the operating the AV based on the estimated yaw rate (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; The above-described vehicle systems may be utilized to generate and implement a nonlinear model of the vehicle with six states. The six states may comprise longitudinal velocity (v.sub.x) of the vehicle, lateral velocity (v.sub.y) of the vehicle, longitudinal acceleration (a.sub.x) of the vehicle, lateral acceleration (a.sub.y) of the vehicle, yaw rate (r) of the vehicle, and steering offset (δ.sub.offset) of the vehicle.  [0115]; examiner notes that yaw rate is part of the updated model as shown above.) comprises initiating, using the processing circuit, an action on the AV (updating the one or more steering parameters… [claim 4]) based on a result of the comparing (…based on comparing the estimated curvature, estimated velocity, and estimated yaw rate to the measured yaw rate [claim 4]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Dix to “verify whether or not the current calibration parameters are valid and within an acceptable tolerance, and if they are not, full calibration may then be performed. By applying certain steering calibration processes described herein, a more accurate steering may be provided, suitable for more efficient driving and turning [Dix, 0012]”.

Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 2, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Dix teaches:
the action comprises: calibrating, by the processing circuit, the yaw rate measurement using the estimated yaw rate (updating the one or more steering parameters based on comparing the estimated curvature, estimated velocity, and estimated yaw rate to the measured yaw rate, the measured velocity, and a desired curvature of the desired path segment comprises determining a deviation between the estimated curvature, estimated velocity, and estimated yaw rate to the measured yaw rate, the measured velocity, and the desired curvature and updating the one or more steering parameters so that the deviation is approximately zero. [claim 5]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Dix to “verify whether or not the current calibration parameters are valid and within an acceptable tolerance, and if they are not, full calibration may then be performed. By applying certain steering calibration processes described herein, a more accurate steering may be provided, suitable for more efficient driving and turning [Dix, 0012]”.
Regarding claim 20:
Ghasemalizadeh teaches:
A steering angle calibration system for an autonomous vehicle (AV) (Using calculations, a state estimation model for the vehicle is updated by the processor using a , the system comprising: 
a steering angle sensor (fig. 3A, steering encoder 334);
a yaw rate sensor (fig. 3A, IMU 329);
one or more processing circuits (fig. 3A, sensor processor(s) 340, vehicle control system 348);
one or more non-transitory storage media storing instructions (the sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 304. [0049]) which, when executed by the one or more processing circuits (the sensor processor 340 [0049]), cause performance of operations (processing sensor information provided by the sensors and systems 304. [0049]) comprising: 
receiving a steering angle measurement from the steering angle sensor (The steering encoder 334 may measure a steering angle of a steering wheel of the vehicle 100. [0044]);
receiving a yaw rate measurement from the yaw rate sensor (the IMU 329 to determine one or more of a longitudinal acceleration, a lateral acceleration, and a yaw rate of the vehicle 100. [0042]);
estimating a steering angle offset based on the steering angle measurement (One goal for the system may be to estimate any steering offset [0130]; Aspects of the above method wherein the calculated lateral acceleration bias is used to determine a steering offset. [0162]), the yaw rate measurement (fig. 8, method 800; the vehicle control system may determine a steering angle of the steering column of the vehicle. [0136];  and a wheel base of the AV (In step 809, the vehicle control system may also determine the distances between the center of gravity and the front and rear axles of the vehicle. [0134]);
Ghasemalizadeh does not teach, however Hachtel teaches:
determining an estimated yaw rate, the estimated yaw rate equal to  
    PNG
    media_image1.png
    35
    139
    media_image1.png
    Greyscale
 where Vx is a forward speed of the AV, L is a wheel base of the AV, deltam is the measured steering angle, and delta0 is the estimated steering angle offset (a model value for a yaw rate is a model value for a yaw rate according to the formula determined, where ψ. .sub.Ack_modifiziert a model value for the yaw rate (G .sub.mod ), v the vehicle .sub.longitudinal speed , l a wheelbase, v .sub.ch a characteristic vehicle .sub.speed , δ the steering angle, and δ .sub.Offset_Filtered an offset value for the steering angle. [Hachtel]; Examiner notes that Hachtel presents their own equation using all the same explicitly recited variables to calculate an estimated yaw rate value which is substituting equivalents known for the same purpose. See MPEP 2144.06(II) “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh to include the teachings as taught by Hachtel “to provide a method for estimating the disturbance force acting on a two-lane motor vehicle which provides more reliable estimates of the disturbing force than known methods [Hachtel, Description]”.
Ghasemalizadeh in view of Hachtel does not teach, however Dix teaches:
comparing the yaw rate measurement and the estimated yaw rate (comparing the estimated curvature, estimated velocity, and estimated yaw rate to the measured yaw rate [claim 4]);
and initiating an action on the AV updating the one or more steering parameters… [claim 4]) based on a result of the comparing (…based on comparing the estimated curvature, estimated velocity, and estimated yaw rate to the measured yaw rate [claim 4]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Dix to “verify whether or not the current calibration parameters are valid and within an acceptable tolerance, and if they are not, full calibration may then be performed. By applying certain 
Regarding claim 21:
Ghasemalizadeh in view of Hachtel and Dix teaches all the limitations of claim 20, upon which this claim is dependent.
Ghasemalizadeh further teaches:
the steering angle sensor is a steering column sensor (a steering column encoder [0120]).
Regarding claim 22:
Ghasemalizadeh in view of Hachtel and Dix teaches all the limitations of claim 20, upon which this claim is dependent.
Ghasemalizadeh further teaches:
the steering angle sensor is a steering wheel sensor (The steering encoder 334 may measure a steering angle of a steering wheel of the vehicle 100. The steering encoder 334 may include one or more encoders, Hall speed sensors, and/or other measurement sensors/devices configured to measure a wheel speed, rotation, and/or number of revolutions made over time. [0044]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Di Cairano (U.S. Pub. No. 2014/0288779).
Regarding claim 4:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.

receiving the steering angle offset (the offset can be determined during the operation of the vehicle using at least one of the vehicle dynamics influenced by the steering angle. [0012]) comprises: receiving, using the processing circuit, a left-turn offset component of the steering angle measurement when the AV is making a left turn (One embodiment determines the steering angle separately for anticlockwise (left) and clockwise (right) turns of the steering wheel [0017]);
receiving, using the processing circuit, a right-turn component of the steering angle measurement when the AV is making a right turn (One embodiment determines the steering angle separately for anticlockwise (left) and clockwise (right) turns of the steering wheel [0017]);
and determining, using the processing circuit, the steering angle measurement based on the left-turn component and the right-turn component (One embodiment determines the steering angle separately for anticlockwise (left) and clockwise (right) turns of the steering wheel, and determines the steering angle as an average of the left and right estimations of the steering angle. [0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Di Cairano because “this reduces errors due to external factors and higher frequency in the vehicle dynamics [0017].”
Regarding claim 5:
Ghasemalizadeh in view of Hachtel and Di Cairano teaches all the limitations of claim 4, upon which this claim is dependent.

the estimated steering angle measurement is an average of the left-turn component and the right-turn component (One embodiment determines the steering angle separately for anticlockwise (left) and clockwise (right) turns of the steering wheel, and determines the steering angle as an average of the left and right estimations of the steering angle. [0017]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Yang (U.S. Pub. No. 2015/0039183).
Regarding claim 6:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh further teaches:
that includes the steering angle measurement (One goal for the system may be to estimate any steering offset [0130]; Aspects of the above method wherein the calculated lateral acceleration bias is used to determine a steering offset. [0162]), yaw rate measurement (fig. 8, method 800; the vehicle control system may determine a steering angle of the steering column of the vehicle. [0136]; Reading measurements from the IMU may allow the vehicle control system to determine the yaw rate [0133]), and the wheel base of the AV (In step 809, the vehicle control system may also determine the distances between the center of gravity and the front and rear axles of the vehicle. [0134]).
Ghasemalizadeh in view of Hachtel does not teach, however Yang teaches:
the estimated steering angle offset is determined using a recursive least squares estimator formulation (a recursive-least-squares method, with multiple forgetting factors for estimating vehicle uncertainty and crosswind disturbance simultaneously, may be utilized to provide for improved estimation of fast-changing crosswinds. The forgetting factors may reduce the influence of older data and be chosen to account for relatively slower-changing vehicle uncertainty and relatively faster-changing crosswind conditions. [0016]) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Yang for “estimating crosswind by a vehicle controller according to driver steering inputs indicative of driver intention and crosswind disturbance inputs indicative of a potential crosswind condition; and when the estimated crosswind exceeds a predetermined threshold, utilizing the vehicle controller to correct the crosswind condition to reduce vehicle control demand on the driver [Yang, 0004]” since “crosswind situations may be uncomfortable for the driver, and may impose increased demand and workload on the primary vehicle control task [Yang 0001]”.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in view of Yu (U.S. Pub. No. 2004/0024565).
Regarding claim 7:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh further teaches:
that includes the steering angle measurement (One goal for the system may be to estimate any steering offset [0130]; Aspects of the above method wherein the calculated lateral acceleration bias is used to determine a steering offset. [0162]), yaw rate measurement (fig. 8, method 800; the vehicle control system may determine a steering angle of the steering column of the vehicle. [0136]; Reading measurements from the IMU may allow the vehicle control system to determine the yaw rate [0133]), and the wheel base of the AV (In step 809, the vehicle control system may also determine the distances between the center of gravity and the front and rear axles of the vehicle. [0134]).
Ghasemalizadeh in view of Hachtel does not teach, however Yu teaches:
the estimated steering angle offset is determined using a Kalman filter formulation (A vehicle dynamics model which has been reformulated such that the steering angle offset value is a state variable is used in the embodiment represented in FIG. 1. The Kalman-filter or a state observer is applied to the reformulated vehicle model to estimate the steering angle offset, .delta..sub.off [0041])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Yu because “it provides a filtering method for use in determining the steering angle offset which includes a variable filter coefficient wherein the filter coefficient varies in response to vehicle operating parameters which reflect the dynamic behavior of the vehicle such as the yaw rate, relative steering angle position and lateral acceleration of the vehicle [Yu, 0028]”
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Turner (2012/0041658).

Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Turner teaches:
comparing, using the processing circuit, a forward speed of the AV with a forward speed threshold (In the fifth data comparison of the first straight judgment of FIG. 5, the ECU 36 can compare a minimum speed value to a speed threshold. Any combination of the wheel speed sensors 42L, 42R, 43L, 43R and the output shaft speed sensor 44--or any other appropriate sensor associated with a component(s) of the vehicle 12, such as but not limited to the front differential assembly 22, the propeller shaft 28, and any combination of the driveshafts 24L, 24R, 32L, 32R--can provide the ECU 36 with either raw data or processed data, which the ECU 36 can utilize for comparison to the speed threshold. As noted above and illustrated in FIGS. 6 and 7, the shaded regions A and B might not be applicable to certain speeds in order to meet the desired precision and accuracy for the straight travel assessment and the dynamic performance desired for the vehicle 12. As such, the speed threshold can be set at a value above which the lateral threshold and yaw threshold obtained by the ECU 36 based on wheel speed data can meet the desired precision and accuracy for the straight travel assessment and the dynamic performance desired for the vehicle 12. [0081-0082]);
comparing, using the processing circuit, the yaw rate measurement with a yaw rate threshold (In the fourth data comparison of the first straight judgment, the ECU 36 can compare a yaw rate value to a yaw threshold. The yaw rate sensor 40 can provide the ECU 36 with either raw data or processed data, which the ECU 36 can utilize for ; 
comparing, using the processing circuit, a lateral acceleration measurement or slip angle measurement with a lateral acceleration threshold or slip angle threshold, respectively (In the third data comparison of the first straight judgment of FIG. 5, the ECU 36 can compare a lateral acceleration value to a lateral threshold. The lateral acceleration sensor 45 can provide the ECU 36 with either raw data or processed data, which the ECU 36 can utilize for comparison to the lateral threshold. The lateral threshold can be a predetermined value that can indicate substantially straight travel in accordance with the desired precision and accuracy for the straight travel estimate and the dynamic performance desired for the vehicle 12. If the lateral acceleration sensor data is less than the lateral threshold, then ECU 36 can determine at step S140 of FIG. 4 that at least one parameter indicates that the vehicle 12 is probably traveling along a substantially straight path. [0072]);
and excluding, using the processing circuit, the steering angle measurement from the steering angle offset estimating based on one or more results of the comparing (The ECU 36 can proceed to step S140 where the ECU 36 can make a judgment regarding the travel path of the vehicle 12 using data from various sensors in electrical communication with the ECU 36. In particular, step S140 can permit the ECU 36 to .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Turner “to provide a failure mode where the steering angle can be approximated from at least one other vehicle dynamic sensor so that the operator input assistance system can operate in a sufficient manner despite a failure of the steering angle sensor [Turner, 0013]”
Regarding claim 9:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.

determining, using data from one or more sensors of the AV, whether a wheel of the AV is in static contact with a road surface (A slip threshold value that corresponds to a substantially straight path can be predetermined according to the desired precision and accuracy for the straight travel estimation and the dynamic performance desired for the vehicle 12. In an exemplary embodiment, the slip threshold can be set at 4%. Thus, if the ECU 36 determines at step S140 that the slip ratios described above are each less than the slip threshold, then the ECU 36 can determine that one possible parameter of straight travel is met. [0067]);
and in accordance with a determination that a wheel of the AV is not in static contact with the road surface (The ECU 36 can proceed to step S140 where the ECU 36 can make a judgment regarding the travel path of the vehicle 12 using data from various sensors in electrical communication with the ECU 36. In particular, step S140 can permit the ECU 36 to estimate when the vehicle 12 is traveling along a substantially straight path. While the vehicle 12 travels along a substantially straight path, then the ECU 36 can determine that a particular steering sensor data value, .delta..sub.sensor, n, can correspond to a neutral position value, .delta..sub.neutral, for the steering angle sensor 38. [0061]), excluding, using the processing circuit, the steering angle measurement from the steering angle offset estimating or augmenting the steering angle measurement (fig. 4, based on comparing the "No" result would result on moving on to the next iteration without gathering a steering angle measurement.; examiner is interpreting the action of skipping the collection of the steering angle as being equivalent to gathering the value and then discarding it after the determination. It is simply a .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Turner “to provide a failure mode where the steering angle can be approximated from at least one other vehicle dynamic sensor so that the operator input assistance system can operate in a sufficient manner despite a failure of the steering angle sensor [Turner, 0013]”
Regarding claim 10:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Turner teaches:
estimating a plurality of steering angle offsets over a period of time or a driving distance (fig. 4, steps S138-S148 where the system repeats the collection process until enough data is gathered.; At step S148, the ECU can determine whether a requisite plurality of steering sensor values, .delta..sub.sensor,n, has been collected. The requisite number of steering sensor values, .delta..sub.sensor,n, can be set at a predetermined value according to the desired precision and accuracy for the determination of the neutral ;
and filtering the plurality of steering angle offsets to remove outlier estimated steering angle offsets (At step S146, the ECU 36 can compare the current steering angle value, .delta..sub.sensor,n, to one or more previously sampled values to determine whether any variation between the stored steering angle values, .delta..sub.sensor,n, is within or outside a predetermined displacement threshold. This displacement threshold can be a predetermined value according to the desired precision and accuracy for the determination of the neutral position, .delta..sub.neutral, and the dynamic performance desired for the vehicle 12. In an exemplary embodiment, this displacement threshold can be 1 degree and the previous steering sensor value can be the steering sensor value collected 500 ms previous to the current sensor value, .delta..sub.sensor,n. If the ECU 36 determines that the difference between the current steering sensor value, .delta..sub.sensor,n, and any one or plurality of previous steering angle value(s) (for example, .delta..sub.sensor,n-50), then the ECU 36 can omit the current steering sensor value, .delta..sub.sensor,n, from the plurality collected. [0121]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Turner “to provide a failure mode where the steering angle can be approximated from at least one .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in view of Schreiber (U.S. Pub. No. 2013/0054074).
Regarding claim 12:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Schreiber teaches:
operating the AV based on the estimated yaw rate (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; The above-described vehicle systems may be utilized to generate and implement a nonlinear model of the vehicle with six states. The six states may comprise longitudinal velocity (v.sub.x) of the vehicle, lateral velocity (v.sub.y) of the vehicle, longitudinal acceleration (a.sub.x) of the vehicle, lateral acceleration (a.sub.y) of the vehicle, yaw rate (r) of the vehicle, and steering offset (δ.sub.offset) of the vehicle.  [0115]; examiner notes that yaw rate is part of the updated model as shown above.) comprises: 
presenting an alert to an output device of the AV or a personal device of a passenger of the AV (The processor system 128 may communicate the progress of the calibration, including the termination of the calibration process, through a user interface, such as a GUI and/or other visual and/or audio alert. [0028]).
Ghasemalizadeh in view of Hachtel to include the teachings as taught by Schreiber to “communicate the progress of the calibration” [Schreiber, 0028] which informs the user that steering is being corrected so as to not be caught off guard by the change.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Pillar (U.S. Pub. No. 2005/0234622).
Regarding claim 13:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh further teaches:
operating the AV based on the estimated yaw rate (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; The above-described vehicle systems may be utilized to generate and implement a nonlinear model of the vehicle with six states. The six states may comprise longitudinal velocity (v.sub.x) of the vehicle, lateral velocity (v.sub.y) of the vehicle, longitudinal acceleration (a.sub.x) of the vehicle, lateral acceleration (a.sub.y) of the vehicle, yaw rate (r) of the vehicle, and steering offset (δ.sub.offset) of the vehicle.  [0115]; examiner notes that yaw rate is part of the updated model as shown above.) comprises:  
sending, using a wireless transmitter of the AV (the communications subsystem 350 can include one or more communications links (that can be wired or wireless) [0087]), at least one of steering angle measurements or yaw rate measurements to a network-based computing platform (the one or more components of the vehicle 100 (e.g., the driving vehicle sensors 304, vehicle control system 348, display devices 372, etc.) may communicate across the communication network 352 to one or more entities 356A-N via a communications subsystem 350 of the vehicle 100. [0052]; fig. 3A, driving vehicle sensors 304 includes IMU 329, orientation 312, and steering encoder 334);
Ghasemalizadeh in view of Hachtel does not teach, however Pillar teaches:
receiving, using a wireless transmitter of the AV, a maintenance alert from the network-based computing platform (At step 458, the maintenance center computer system 424 transmits an order and maintenance scheduling confirmation message to the on-board computer system 422. Referring back to FIG. 31, at step 447, the order and maintenance scheduling confirmation message is then received by the on-board computer system and, at step 448, displayed to the operator of the vehicle 411. [0274]);
and presenting, using an output device of the AV, the maintenance alert (At step 458, the maintenance center computer system 424 transmits an order and maintenance scheduling confirmation message to the on-board computer system 422. Referring back to FIG. 31, at step 447, the order and maintenance scheduling confirmation message is then received by the on-board computer system and, at step 448, displayed to the operator of the vehicle 411. [0274]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Pillar so “diagnostic data can be transmitted to the maintenance center computer system 424 to create .
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Wang (NPL) in view of Ashrafi (U.S. Pat. No. 6,185,485).
Regarding claim 14:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh further teaches:
operating the AV based on the estimated yaw rate (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; The above-described vehicle systems may be utilized to generate and implement a nonlinear model of the vehicle with six states. The six states may comprise longitudinal velocity (v.sub.x) of the vehicle, lateral velocity (v.sub.y) of the vehicle, longitudinal acceleration (a.sub.x) of the vehicle, lateral acceleration (a.sub.y) of the vehicle, yaw rate (r) of the vehicle, and steering offset (δ.sub.offset) of the vehicle.  [0115]; examiner notes that yaw rate is part of the updated model as shown above.) comprises: 
and receiving, using a wireless receiver of the AV (fig. 3A, communication subsystem 350), a steering angle calibration parameter from the network-based computing platform, the steering angle calibration parameter determined by the network-based computing platform (the one or more associated components may send and/or 
and augmenting, by the processing circuit, the steering angle measurement with the steering angle calibration parameter (In step 824, the vehicle control system may generate an updated model based on the calculated lateral acceleration bias. This updated model may be used by the vehicle control system to control the autonomous driving of the vehicle. [0141]; examiner notes that the steering angle offset is part of the updated model as shown above.).
Ghasemalizadeh in view of Hachtel does not teach, however Wang teaches:
sending, using a wireless transmitter of the AV, road surface condition information to a network-based computing platform (A vehicle can collect the realtime road condition information and encrypt it with the root authority’s public key, its secret key and the token issued by the administrative RU before uploading to the cloud server, where the vehicle is currently running in the domain of RU. [page 1780]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Wang so “that malicious vehicles cannot forge a valid road condition report under the selective 
Ghasemalizadeh in view of Hachtel and Wang does not teach, however Ashrafi teaches:
based on the road surface condition information (the compensated steering angle signal measurement are processed by controller 12 to recognize driver intention under the influence of road conditions for the most desirable vehicle response. [col 4, lines 42-45]); 
and augmenting, by the processing circuit, the steering angle measurement with the steering angle calibration parameter (a compensated yaw rate signal measurement and a compensated lateral acceleration signal measurement (30, 32) to derive a signal measurement of road bank angle disturbance not compensated for in a compensated steering angle signal measurement and provides the derived signal to a controller (12). The compensated steering angle signal measurement is an input to the controller. [abstract])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel and Wang to include the teachings as taught by Ashrafi “Because a disturbance already compensated in the compensated steering angle signal measurement is transparent to the controller, the controller is able to adjust the control action of the vehicle dynamic control system based on the derived signal measurement of road bank angle disturbance not compensated for in a compensated steering angle signal measurement, thereby providing enhanced robustness of control” [Ashrafi, abstract].
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Ke (CN 106143211).
Regarding claim 15:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Ke teaches:
operating, using a control circuit, an AV according to a maximum speed limit, wherein the maximum speed limit is determined based at least in part on the steering angle offset (Specifically, for a certain application model, the test calibration is performed under a certain curved road, and the vehicle is calibrated at different steering angles (the steering angle is near the corner angle, the deviation range and the calibration accuracy are determined according to actual conditions), and different weather conditions. (dry, slippery, snow and ice) The extreme speed of the vehicle in the case of a shift or rollover, the speed is set to be under the curve, a certain type of vehicle, a certain steering angle under certain weather conditions The curve limits the speed of the car. [highlighted section]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Ke because “when the vehicle is driving on a highway or a city loop, due to the relatively high speed, the driver may oversteer or understeer during the steering operation of the vehicle, causing side slip or rollover, posing a safety hazard.” [Ke, Background] Ke’s invention “ensures the practicability and real-time performance of straight automatic deceleration and 
Regarding claim 16:
Ghasemalizadeh in view of Hachtel and Ke teaches all the limitations of claim 15, upon which this claim is dependent.
Ke further teaches:
the maximum speed limit is determined based on the steering angle offset and weather conditions of the environment (Specifically, for a certain application model, the test calibration is performed under a certain curved road, and the vehicle is calibrated at different steering angles (the steering angle is near the corner angle, the deviation range and the calibration accuracy are determined according to actual conditions), and different weather conditions. (dry, slippery, snow and ice) The extreme speed of the vehicle in the case of a shift or rollover, the speed is set to be under the curve, a certain type of vehicle, a certain steering angle under certain weather conditions The curve limits the speed of the car. [highlighted section]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Tamboli (U.S. Pub. No. 2019/0086929).
Regarding claim 18:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Tamboli teaches:
training a neural network with previously recorded offset data (The present subject matter discloses a technique to control steering for autonomous driving which is extended to lane change. This technique controls the steering using artificial intelligent for keeping the vehicle within the lane and also lane change. The technique uses a neural network architecture, which is possible to train on actual vehicle data which can make control more precise and easy to deploy on various variant of vehicles with changing only neural weights. [0020]; a processor-implemented method includes steps of: receiving a lane side offset from a camera mounting position on a vehicle, a radius of curvature and a speed of the vehicle; determining an ideal steering angle required to keep the vehicle at a center of a lane using the radius of curvature; determining an offset error based on the lane side offset using a reference offset; determining a corrective steering angle using on the radius of curvature, speed of the vehicle and offset error; and computing a steering angle required to keep the vehicle at a center of a lane using the ideal steering angle and the corrective steering angle. [0005]; examiner is interpreting that the neural network as taught in Tamboli is capable of learning based off on inputs regarding offset data from Ghasemalizadeh and Hachtel.);
and predicting, using the neural network, the estimated steering angle offset (fig. 3A, output from neural network “ideal steering angle to keep vehicle at the center of the lane”; examiner is interpreting this output to include an “estimated steering angle offset” as it is correcting the steering angle to maintain the ideal steering value.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Tamboli because “the technique uses a neural network architecture, which is possible to train 
Regarding claim 19:
Ghasemalizadeh in view of Hachtel and Tamboli teaches all the limitations of claim 18, upon which this claim is dependent.
Tamboli further teaches:
 training the neural network with previously recorded supplemental data (fig. 4A, input “radius of lane curvature”; examiner is interpreting the “radius of lane curvature” as “previously recorded supplemental data”.).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Shimizu (U.S. Pub. No. 2012/0089297).
Regarding claim 24:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Shimizu teaches:
wherein the steering angle measurement is based on processing, by the processing circuit, the steering angle measurement based on a road condition (“a sensor correction calculation unit estimates the offset amounts of a left and right acceleration sensor, a steering angle sensor, and a yaw rate sensor on the basis of a motion equation considering road camber when a vehicle is turned and traveling information detected by a sensor.” [abstract]; examiner notes that “road camber” is a road condition).
Ghasemalizadeh in view of Hachtel to include the teachings as taught by Shimizu so that “even when the vehicle travels on the road with road camber, it is possible to accurately estimate the offset amounts of the sensors.” [Shimizu, abstract].
Regarding claim 25:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Shimizu teaches:
wherein the yaw rate measurement is based on processing, by the processing circuit, the yaw rate measurement based on a road condition (“a sensor correction calculation unit estimates the offset amounts of a left and right acceleration sensor, a steering angle sensor, and a yaw rate sensor on the basis of a motion equation considering road camber when a vehicle is turned and traveling information detected by a sensor.” [abstract]; examiner notes that “road camber” is a road condition).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Shimizu so that “even when the vehicle travels on the road with road camber, it is possible to accurately estimate the offset amounts of the sensors.” [Shimizu, abstract].
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemalizadeh (U.S. Pub. No. 2020/0039523) in view of Hachtel (DE 102012202545) in further view of Park (Effects of Camber Angle… - NPL)
Regarding claim 26:

Ghasemalizadeh in view of Hachtel does not teach, however Park teaches:
wherein the steering angle measurement is based on identification, by the processing circuit, of a wheel base angle (Fig. 7 shows the camber control strategy. The referenced yaw rate from the signal of yaw rate and steer angle sensors are calculated [page 309]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Park to provide “a new electronic camber suspension mechanism in which the suspension geometry rather than brake and driving torques is controlled to improve the cornering performance” [Park, abstract].
Regarding claim 27:
Ghasemalizadeh in view of Hachtel teaches all the limitations of claim 1, upon which this claim is dependent.
Ghasemalizadeh in view of Hachtel does not teach, however Park teaches:
wherein the yaw rate measurement is based on identification, by the processing circuit, of a wheel base angle. (Fig. 7 shows the camber control strategy. The referenced yaw rate from the signal of yaw rate and steer angle sensors are calculated [page 309]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ghasemalizadeh in view of Hachtel to include the teachings as taught by Park to provide “a new electronic camber suspension mechanism in which the suspension geometry rather than brake and driving torques is controlled to improve the cornering performance” [Park, abstract].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665